DETAILED ACTION
In accordance with MPEP § 609, 707.05 and 2001.06(b); the prior art cited in the parent application 15/329738 (now patent 10449995) was reviewed prior to preparation of this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The limitation “the rack teeth portion” (line 3 of claim 1) lacks proper antecedent basis such that it is unclear which, if any, of the previous elements the phrase is to refer.1  It is further unclear as to whether or not “the rack teeth portion” (line 3 of claim 1) and the “rack portion” (line 2 of claim 1) are to refer to a common element or separate elements.2  
The limitation “circularly… in an area where the rack portion and the supported faces are provided” (line 6 of claim 1) contradicts the previous limitation “the supported faces are flat” (line 5 of claim 1) and contradicts the figures which show a non-circular shape with numerous flat sides.
The limitation “a different position” (claims 3 and 4) is without reference frame and unclear as to what element the rotating part is differently located from.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 (as best understood)3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Soichi JP2000238650 or, in the alternative, under 35 U.S.C. 103 as obvious over Soichi JP2000238650 in view of Fukumura US7721617 and Shiokawa US2007/0204668.
Claim 1.  Soichi discloses a hollow rack bar, comprising: a rack portion (44) engaged with a pinion gear (3); and supported faces (41d, 41f) provided on a back side of the rack teeth portion (teeth portion of 44) and supported by a yoke (56), wherein the supported faces are flat and provided to form portions (portions at 41d and 41f) thinner than surrounding areas (areas at corners 41r), and a circularly continuous heat-treated layer (see English translation provided with this Office action describing “heat treated”.  The method of making limitation “made by quenching and tempering in an area where the rack portion and the supported faces are provided” is given only limited patentable weight in a product claim.4  Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat treat for proper hardness via tempering and quenching since such was well known to be desirable/obvious in the rack art (see written descriptions of tempering and quenching in Fukumura and Shiokawa).
Claim 2. The hollow rack bar as set forth in claim 1, wherein the heat-treated layer is provided over an entire thickness of a portion where the rack portion and the supported faces are provided (as would be obvious since those portions engage the pinion and yoke respectively and thus need heat treating to optimize hardness).  



Claims 3 and 4 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Soichi, Fukumura, and Shiokawa, as applied to claims 1 and 2 above, and further in view of Ozeki US 2003/0097894.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Soichi to use a ball screw rather than hydraulic means to move the rack since Ozeki teaches such a ball screw mechanism to have been known to be desireable/obvious and further since one of ordinary skill would have recognized the mechanical ball screw of Ozeki to be simpler to manufacture (no hydraulic fluid, seals, lines to assemble/fill) and simpler to maintain (no need for fluid/seal changes and no risk of hydraulic fluid leakage) when compared to the Soichi hydraulic system.  The resulting modification would necessarily have the claim 3 and 4 particulars of a ball screw (modification of Soichi to have a ball screw similar to 28 of Ozeki), wherein a rotating part (similar to the Ozeki rotating part of 30) of an assist mechanism (similar to the mechanism 30 and/or motor to drive 30 of Ozeki) is assembled to the ball screw at a different position (different than the toothed rack portion) in an axial direction with respect to the rack portion and the supported faces.

Conclusion
The prior art made of record on the attached PTO-892 form and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658            


    
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2173.05(e) which states "A claim is indefinite when it contains words or phrases whose meaning is unclear. In re Packard, 751 F.3d 1307, 1314, 110 USPQ2d 1785, 1789 (Fed. Cir. 2014). The lack of clarity could arise where a claim refers to "said lever" or "the lever," where the claim contains no earlier recitation or limitation of a lever and where it would be unclear as to what element the limitation was making reference. Similarly, if two different levers are recited earlier in the claim, the recitation of "said lever" in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended. A claim which refers to "said aluminum lever," but recites only "a lever" earlier in the claim, is indefinite because it is uncertain as to the lever to which reference is made… even though indefiniteness in claim language is of semantic origin, it is not rendered unobjectionable simply because it could have been corrected. In re Hammack, 427 F.2d 1384, 1388 n.5, 166 USPQ 209, 213 n.5 (CCPA 1970).
        
        2 See MPEP 2173.05(o) which states "where a claim directed to a device can be read to include the same element twice, the claim may be indefinite.  Ix parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989)".
        
        3 As noted in the 35 USC 112 clarity rejections elsewhere above, a great deal of confusion and uncertainty exists as to the proper interpretation of numerous claim limitations.  In the interest of compact prosecution, the examiner has applied the prior art under 35 U.S.C. 102 and/or 103 in as best as the claims can be understood.  However, in accordance with MPEP § 2173, detailed mapping of the art to each and every claim limitation as currently written would be improper since such would require undue speculation as to the intended meaning/scope thereof. See In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970); In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).
        4 See MPEP § 2113 which states that the specific method of forming is not germane to the issue of patentability of the device itself and that it is well established by case law that it is the patentability of the product that is to be determined even though such claims are limited and defined by process steps.  See also In re Thorpe et al, 227 USPQ 964 (CAFC 1985).